Citation Nr: 0827976	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  95-34 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lung disorder, 
with asthma and bronchitis, to include as due to herbicide 
exposure in Vietnam.

3.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure in Vietnam.

4.  Entitlement to service connection for a wrist injury.

5.  Entitlement to increased evaluations for bilateral 
hearing loss, evaluated as zero percent disabling prior to 
January 29, 2007 and as 10 percent disabling from that date.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1968, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The case has since been transferred 
to the Montgomery, Alabama VARO.  In June 2008, the veteran 
testified at a personal hearing before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

The veteran's appeal also initially included a claim for an 
increased evaluation for tinnitus, but he withdrew this claim 
at his June 2008 hearing.  He specified, in essence, that the 
five issues listed above were the only issues remaining on 
appeal.

All of the claims on appeal, except for the claim for service 
connection for PTSD, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has a current diagnosis of PTSD and a 
corroborated stressor of a bunker collapsing and resulting in 
one death and several injuries.


CONCLUSION OF LAW

PTSD was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken below, no further notification or assistance in 
developing the facts pertinent to this limited matter is 
required at this time.  Indeed, any such action would result 
only in delay.

Service connection for PTSD requires medical evidence showing 
a diagnosis of the condition; a link, established by the 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") held that a 
veteran's unit records constituted independent descriptions 
of rocket attacks that were experienced by his unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  This diagnosis has 
been confirmed in VA examination reports from April 1995, 
February 2007, and January 2008, and the Board is therefore 
fully satisfied that the veteran has a current diagnosis of 
PTSD.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 
supra.  Thus, the question becomes whether the veteran either 
engaged in combat with the enemy during service or 
experienced a corroborated in-service stressor upon which the 
diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, 
although he worked as a cannoneer during service, there is no 
indication of receipt of such combat-related citations as the 
Purple Heart Medal or the Combat Infantryman Badge.  His 
service medical records do not suggest any combat-related 
wounds or other incidents of treatment reflecting combat.  In 
short, there is no present evidence of record to verifying 
actual participation in combat with the enemy during service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor or stressors.  In this regard, during his April 1995 
VA examination, the veteran reported being exposed to 
incoming rockets and mortars.  He asserted that his left hand 
was injured in a collapsing bunker when a soldier was killed.  
In a February 1996 statement, the veteran specified that the 
date of this death was August 1968.  

In view of this lay evidence, the RO requested verification 
of the veteran's reported stressors from the United States 
Joint Services Records Research Center (JSRRC) (previously 
the U.S. Armed Services Center for Research of Unit Records).  
In an October 2007 response, the JSRRC confirmed that, on 
August 14, 1968, the battery of the veteran's unit fired 300 
rounds on a Viet Cong supply base.  On August 17, 1968, the 
supporting Thai Infantry dropped a short 81 millimeter round 
near one of the battery's five ton prime movers, damaging the 
radiator and oil pain, with no injuries.  However, on August 
18, 1968, a personnel bunker collapsed due to the added 
weight of wet sand bags caused by heavy rainfall.  This 
accident killed one enlisted man and injured four, although 
the veteran was not listed as wounded.

In the report of the veteran's January 2008 VA examination, 
which includes a PTSD diagnosis, the examiner commented that 
the veteran reported that a bunker collapsed in Vietnam and 
that a soldier was killed.  The veteran noted that he did not 
know why the bunker collapsed.  He also described mortar 
attacks and seeing many dead bodies.  

During his June 2008 Travel Board hearing, the veteran 
reported that he feared for his life during the bunker 
collapse in Vietnam.  He confirmed that his nightmares and 
panic attacks all related back to the bunker collapse and his 
fear of death.  

Overall, the record corroborates both a PTSD diagnosis and 
the veteran's reported stressor of an August 1968 bunker 
collapse resulting in a soldier's death.  The remaining 
requirement is that there be a link, established by the 
medical evidence, between current symptoms and an in-service 
stressor.  In this regard, the Board notes that the veteran 
reported the bunker collapse incident during his 1995 and 
2008 VA examinations, and the report of the 2008 examination 
reflects that the examiner cited to the bunker collapse in 
conjunction with the PTSD diagnosis, even if that examiner 
did not state in so many words that it was the direct cause 
of PTSD.  Moreover, the Board is aware of the veteran's 
credible testimony that he feared death at the time of this 
collapse, and there is no suggestion of an intervening cause 
that might have resulted in PTSD.

Overall, after resolving all doubt in the veteran's favor 
under 38 U.S.C.A. § 5107(b), the Board finds that the 
criteria for the grant of service connection for PTSD under 
38 C.F.R. § 3.304(f) have been met.  This claim is thus 
granted in full.




ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Board has reviewed the veteran's claims file and notes 
that a March 1995 treatment record from the State of New 
Jersey Division of Disability Determination contains a 
notation, in a section titled "CONCLUSION," that the 
veteran was an "asthmatic for 28" years.  As the veteran 
served from 1965 to 1968, this treatment record constitutes 
competent medical evidence in support of his claim for 
service connection for a lung disorder, thus warranting a VA 
examination with an etiology opinion.  No such opinion was 
included in the April 1995 VA respiratory diseases 
examination, however.  A re-examination is thus warranted in 
conjunction with this claim, in view of 38 U.S.C.A. 
§ 5103A(d) (West 2002).

During his June 2008 Travel Board hearing, the veteran 
reported that he was treated for skin problems at "the 
hospital at Robert Wood Johnson," associated with Rutgers 
University in New Brunswick, New Jersey, about three months 
after service.  He also described seeing a VA doctor in 
Newark for his left wrist injury in early 1969, with x-rays 
performed.  The Board notes, however, that the January 1997 
inquiries to the Rutgers Health Plan and the Robert Wood 
Johnson Hospital contain a request only for records dated 
from January 1993 onwards; similarly, an inquiry for VA 
treatment records from February 1997 references only 
outpatient treatment reports from May 1995 to the present.  A 
more specific inquiry for post-service private and VA 
treatment records is warranted.

Also, while the veteran has been examined as recently as June 
2007 for his bilateral hearing loss, he specifically asserted 
during his Travel Board hearing that his hearing loss had 
increased in severity since that examination and that he was 
now "totally deaf in the right ear."  Such an allegation of 
worsening of a service-connected disorder since the prior VA 
examination warrants reexamination.  See VAOPGCPREC 11-95 
(April 7, 1995).

The Board also notes that the hearing loss claim concerns a 
claimed increase, rather than an initial rating, and is thus 
subject to the requirements set forth in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this decision, the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requires that: (1) VA notify the claimant that, 
to substantiate such a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  The 
VCAA letters of record do not appear to meet these 
specifications, and a more thorough notification letter is 
thus in order. 

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for 
additional evidence regarding the claims 
on appeal.  This letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  

Specifically, with regard to the hearing 
loss claim, the veteran should be 
furnished with the provisions of 
38 C.F.R. §§ 4.85 and 4.86.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  This request should include 
all records of treatment for skin and 
left wrist disorders in 1968 and 1969, 
including from the Rutgers University 
network of treatment providers and the VA 
treatment facility in Newark, New Jersey.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed lung disorder.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
lung disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed lung 
disorder is etiologically related to the 
veteran's period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The veteran should also be afforded a 
VA audiological examination.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
This examination should include pure tone 
threshold and Maryland CNC speech 
recognition testing.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

5.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
of any of these claims remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


